648 S.E.2d 203 (2007)
ANDREWS
v.
HAYGOOD.
No. 57P07.
Supreme Court of North Carolina.
June 27, 2007.
Molly A. Orndorff, Burlington, for Charlie D. Brown.
Susannah P. Holloway, Assistant Attorney General, for NCDHHS.
Timothy P. Lehan, Robert M. Clay, Raleigh, for Haygood, et al.
Brent Stephens, Durham, for Andrews, et al.
The following order has been entered on the motion filed on the 2nd day of February 2007 by Petitioner to Withhold Sealed Documents From The Public:

*204 "Motion Allowed by order of the Court in conference this the 27th day of June 2007."